Citation Nr: 1411905	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code [Post 9/11 GI Bill].


ATTORNEY FOR THE BOARD

L. Durham, Counsel











INTRODUCTION

The Veteran served on active duty from August 1999 to August 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 determination issued by the VA RO in Decatur, Georgia, which found that the Veteran had exhausted his 48 months of entitlement to education benefits on November 25, 2010.

The record suggests that the Veteran was previously represented by AMVETS.  However, on November 30, 2011, prior to certification of this appeal to the Board, AMVETS withdrew its representation of the Veteran in accordance with 38 C.F.R. § 20.608(a) and notified the Veteran of such withdrawal.  As such, the Veteran is currently unrepresented.


FINDING OF FACT

Based on the Veteran's prior use of 44 months and 16 days of education benefits under the Chapter 31 Vocational Rehabilitation benefits program, and his use of 3 months and 14 days of education benefits under the Chapter 33 Post 9/11 GI Bill benefits program, the Veteran is not eligible for additional education benefits under the Chapter 33 Post 9/11 GI Bill benefits program.


CONCLUSION OF LAW

The Veteran's claim for entitlement to educational assistance benefits under the Post 9/11 GI Bill, pursuant to Chapter 33, Title 38, United States Code, must be denied.  38 U.S.C.A. §§ 3011, 3695 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.4020(a), 21.7042, 21.9500-21.9770 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), with implementing regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a) (2013), describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.  

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As will be discussed in further detail below, the Veteran's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.  However, the Board does note that the Veteran has been provided the opportunity to submit evidence; he was afforded the opportunity to request a hearing before the Board; and all evidence pertinent to his claim has been obtained by VA.

II.  Analysis

The provisions of Chapter 33, Title 38, of the United States Code were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub. L. 110-252 which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009; changes to the law have been put into place since that time, but are not pertinent to the matter on appeal in this case. 

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for Veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2009) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2009).

VA law provides a limit on training under two or more programs.  The aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent): (1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended; (2) Title II of the Veterans' Readjustment Assistance Act of 1952; (3) The War Orphans' Educational Assistance Act of 1956; (4) 38 U.S.C. chapters 30, 32, 33, 34, 35, and 36; (5) 10 U.S.C. chapters 106a, 1606, and 1607; (6) Section 903 of the Department of Defense Authorization Act, 1981; (7) The Hostage Relief Act of 1980; and (8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986.  38 U.S.C.A. § 3695(a) (West 2002 & Supp. 2013); 38 C.F.R. § 21.4020(a) (2013). 

Under 38 C.F.R. § 21.4020(b), no person may receive assistance under Chapter 31 in combination with any provisions of law listed under 38 C.F.R. § 21.4020(a) in excess of 48 months (or the part-time equivalent) unless VA determines that additional months of benefits under Chapter 31 are necessary to accomplish the purpose of the Veteran's rehabilitation program.  38 C.F.R. § 21.4020(b) (2013).

The Veteran contends that he is entitled to educational assistance under the Post-9/11 GI Bill as he was issued a Certificate of Eligibility (COE) based on an error committed by VA in April 2010.  On his November 2011 substantive appeal, the Veteran indicated that he had relied on VA's initial action to his detriment in that he enrolled in classes based on that COE, wasting both his time and money. 

Review of the evidence of record reveals that, on April 28, 2010, the Veteran was issued a COE from VA stating that he was eligible for 36 months and 0 days of full time educational benefits under the Post-9/11 GI Bill.  

On February 8, 2011, a VA education officer in Decatur issued a denial letter that informed the Veteran that he had already exhausted his 48 months of education benefits on November 25, 2010. 

The evidence of record reflects that the Veteran used 44 months and 16 days of education benefits under the Chapter 31 Vocational Rehabilitation benefits program and 3 months and 14 days under the Chapter 33 Post 9/11 GI Bill.  While an individual may be entitled to benefits under various education programs, a person may not receive more than 48 months of educational assistance under two or more educational programs.  38 C.F.R. § 21.4020 (2013).  Thus, even though VA initially informed the Veteran in April 2010 that he was entitled to 36 months of education benefits under Chapter 33, the Veteran was, in fact, only eligible for 3 months and 14 days of education benefits under Chapter 33.  Id.  As the Veteran has now already used 3 months and 14 days of education benefits under Chapter 33, he is entitled to no more education benefits under Chapter 33.  

The Secretary may determine that additional Chapter 31 benefits-beyond the 48-month aggregate period-may be awarded to accomplish the purposes of the rehabilitation program in a Veteran's case.  38 C.F.R. § 21.4020(b) (2013).  However, this is not the issue now before the Board.  The issue before the Board is limited to the question of entitlement to education benefits under Chapter 33.  As the Veteran has not expressed any dissatisfaction with any benefits received or denied under Chapter 31, matters pertaining to whether additional benefits can be obtained under Chapter 31 are not before the Board.  

There is no basis in law or fact whereby the Veteran may be granted more than 48 months of combined education benefits.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426   (1994).  As such, entitlement to additional educational assistance under 38 U.S.C. Chapter 33 United States Code, is not established. 

The Board has considered the Veteran's contentions that, in essence, he should be granted more than 48 months of combined VA education benefits because of his reliance upon erroneous information provided by VA employees.  He argues that VA should be bound by the contents of the COE issued in error on April 28, 2010.  The Board regrets that the Veteran was misinformed by VA but is bound by the applicable law and regulations when determining a claim for VA benefits.  Unfortunately, there is no provision for benefits based on arguments of equity, fairness, or reliance on the information originally supplied by VA to the detriment of the Veteran.  The law is clear in this case, and the claim for additional educational assistance must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In denying this claim, the Board acknowledges the unfortunate circumstances of the Veteran's case.  The Board notes that the Veteran's arguments essentially constitute a theory of entitlement to equitable relief.  Although the Board denies his claim as a matter of law as lacking legal merit, the Board is sympathetic to his claim.  The Board, however, is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-441 (1998); Harvey v. Brown, 6 Vet. App. 416,425 (1994). 

The Secretary of VA, however, has discretionary equitable power to provide relief, and the Veteran is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant his claim on an equitable basis.  See 38 U.S.C.A. § 503; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-306 (1992).  If the Veteran decides to seek such equitable consideration by the Secretary, he may want to consider contacting a Veterans Service Organization for assistance.



ORDER

Entitlement to educational assistance benefits under Chapter 33 or the Post 9/11 GI Bill is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


